Citation Nr: 0838463	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to high frequency hearing loss in the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision entered in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, denying the veteran's claim 
for service connection for tinnitus.  At that time, service 
connection was also established for hearing loss of the left 
ear, and during the context of the instant appeal, the 
veteran attempted to enter a notice of disagreement with the 
rating then assigned for his hearing loss.  In response, he 
was advised by RO personnel that he had failed to initiate a 
timely appeal of the initial rating assigned for his hearing 
loss and that his inquiry would be considered a claim for 
increase.  Such claim was then adjudicated by the RO in 
August 2005, without further comment by the veteran.  


FINDING OF FACT

There is medical evidence of a current diagnosis of tinnitus; 
the veteran has a history of exposure to excessive noise over 
a prolonged period of time while on active duty; service 
connection is currently in effect for high frequency hearing 
loss in the left ear; the only competent opinion that dresses 
the question of whether the veteran's tinnitus was caused by 
his high frequency hearing loss in the left ear supports the 
contended causal relationship.  


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of his service-
connected hearing loss of the left ear.  38 C.F.R. § 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts.  
However, as the Board herein grants the benefit sought, the 
need to discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence, 
is obviated.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  In this regard, it is noted that 
a claimant is able to offer competent testimony as to what 
his senses tell him.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005),

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  As well, notice is taken 
that, effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended in order to implement the holding in Allen, supra.  
See 71 Fed. Reg. 52744 (2006).  Such amendment essentially 
codified Allen with language requiring that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.  The claim at hand was adjudicated 
under neither the previous or amended version of 38 C.F.R 
§ 3.310, although that is not a bar to a merit-based 
adjudication where the benefit sought is granted.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Analysis

In this instance, the veteran alleges that his tinnitus is 
the result of his service-connected hearing loss and he 
provides competent evidence from a treating physician setting 
forth the existence of a direct, causal relationship between 
his hearing loss and tinnitus.  

Service medical records are negative for tinnitus and there 
are two opinions from a VA audiologist indicating that the 
veteran's tinnitus did not originate during service.  That 
notwithstanding, the veteran's primary focus is on his claim 
for secondary service connection.  See 38 C.F.R. § 3.310.  In 
this regard, it is noted that the RO has chosen not to accept 
an opinion offered by a private physician in May 2005 in 
which it was indicated that the veteran's tinnitus was caused 
by his service-connected high frequency hearing loss of the 
left.  The RO determined that the opinion offered was 
inadequate because of the veteran's self-reporting to the 
physician as to his in-service noise exposure.  However, such 
is not dispositive of the issue of whether his hearing loss 
caused his tinnitus.  While the record reflects that the RO 
obtained VA examinations and opinions in December 2003 and 
July 2005, the findings and opinions obtained thereby in no 
way challenge the competent medical opinion offered that 
links the veteran's tinnitus to his service-connected hearing 
loss of the left ear.  That being the case, the existence of 
a direct, cause and effect relationship between the veteran's 
tinnitus and service-connected hearing loss is the only 
evidence on point and must be accepted as adequate proof of 
the claim advanced.  To that end, service connection for 
tinnitus, secondary to service-connected hearing loss of the 
left ear is warranted.  


ORDER

Service connection for tinnitus, secondary to hearing loss of 
the left ear, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


